Judgment unanimously affirmed. Memorandum: Defendant contends that County Court should have granted his motion to suppress evidence on the ground that his arrest was not supported by probable cause. Forfeiture of the right to appellate review of that contention occurred, however, because defendant pleaded guilty before the court finally determined the suppression motion (see, People v Fernandez, 67 NY2d 686). (Appeal from Judgment of Monroe County Court, Smith, J.—Burglary, 3rd Degree.) Present— Lawton, J. P., Wesley, Callahan, Balio and Davis, JJ.